Citation Nr: 1235287	
Decision Date: 10/11/12    Archive Date: 10/17/12

DOCKET NO.  08-27 371	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Fargo, North Dakota


THE ISSUE

Entitlement to service connection for progressive neurodegenerative disease due to head trauma.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. Joyner, Counsel





INTRODUCTION

The Veteran served on active duty from October 1978 to April 2000.  This case comes before the Board of Veterans' Appeals (Board) on appeal of a September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Fargo, North Dakota.  

This appeal has been advanced on the Board's docket.  38 U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. § 20.900(c) (2011). 

The appeal is remanded to the RO via the Appeals Management Center in Washington, DC.  


REMAND

In the December 2011 remand, the Board instructed the RO to send the Veteran a letter requesting information regarding all private and VA treatment for his progressive neurodegenerative disorder.  The letter was to specifically request from the Veteran that authorization and consent to release information forms be completed so that the Veteran's treatment records from several private medical treatment facilities could be obtained.  While the Veteran submitted signed and completed authorization and consent to release information forms for several private medical facilities, and the records from most private medical facilities were obtained, the claims file still does not contain any medical records from the Mayo Clinic.  In this regard, the claims file contains a completed and signed authorization and consent to release form (VA Forms 21-4142) for treatment received by the Veteran at the Mayo Clinic from October 2005 to February 2006.  However, letters from the RO to the Mayo Clinic dated in February 2012 and June 2012 requesting release of the Veteran's private treatment records are in the claims file, having been returned to VA, along with a letter from the company retained by the Mayo Clinic regarding release of medical records, stating that an authorization for the requested records was not received.  As such, a remand is required in order to further attempt to retrieve such records by submitting the appropriate authorization and consent to release form to the Mayo Clinic. 

Because a negative response was not received from this private medical facility, and because the Board's December 2011 remand directs the RO to undertake "all appropriate action to obtain these outstanding records," the Board finds that the RO/AMC did not accomplish the objectives set forth in the December 2011 Board remand.  Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App 268 (1998).

The Board also notes that if additional medical records are obtained from the Mayo Clinic on remand, the claims file, to include a copy of this remand, should be returned to the February 2012 VA examiner in order to obtain an addendum medical opinion based upon a review of all newly obtained evidence of record.

Finally, the Board points out that in the December 2011 remand, the Board indicated that after the January 2008 statement of the case was issued, additional medical evidence was received by facsimile without a waiver of initial consideration of such evidence by the RO.  Any pertinent evidence submitted without a waiver was directed to be referred to the RO.  38 C.F.R. § 20.1304(c).  The Board found, in the December 2011 remand, that the additional evidence was not cumulative or redundant of the previous evidence of record, and that it was pertinent to the claim on the appeal.  Therefore, in the December 2011 remand, it was determined that it would be prejudicial for the Board to address this evidence.  As such, it was determined that because the claim was being remanded for other reasons, this additional evidence could be reviewed in the first instance by the RO on remand.  However, the August 2012 supplemental statement of the case does not appear to have addressed this evidence.  Therefore, the Board is again noting that this additional evidence can be reviewed by the RO in the first instance on remand, again.

Accordingly, the case is remanded for the following action:

1.  The RO must attempt to procure copies of all records which have not previously been obtained from the Mayo Clinic, based upon a timely signed and completed authorization and consent to release information form contained in the claims file.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.  

2.  If, and only if, additional private treatment records are obtained from the Mayo Clinic, the RO must return the claims file, to include a copy of this remand, to the February 2012 VA examiner.  The claims file and all records on Virtual VA must be made available to the February 2012 VA examiner, and the examiner must specify in the examination report that the claims file and Virtual VA records have been reviewed.  The examiner must specify the dates encompassed by the Virtual VA records that were reviewed.  The examiner must provide an addendum opinion, based upon a review of the current record, whether the Veteran's current seizure/neurological/neurodegenerative disorder is caused by or related to active service, to include the Veteran's reported incident on the USS BRONSTEIN when the Veteran hit on the head on a ship's hatch and was knocked unconscious.  

If the February 2012 VA examiner is unavailable, the claims file must be returned to another qualified VA examiner in order to provide the above requested medical opinion.

A complete rationale for all opinions must be provided.  If the examiner cannot render an opinion without resorting to speculation, the examiner must so state, and thoroughly explain why speculation is required.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The report prepared must be typed.

3.  Once the above actions have been completed, the RO must re-adjudicate the Veteran's claim on the basis of additional evidence.  If the benefit sought on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


